
	

113 HR 288 IH: CHAMPVA Children’s Protection Act of 2013
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 288
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Michaud (for
			 himself and Mr. Walz) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the
		  maximum age for children eligible for medical care under the CHAMPVA
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 CHAMPVA Children’s Protection Act of
			 2013.
		2.Increase of
			 maximum age for children eligible for medical care under CHAMPVA
			 program
			(a)IncreaseSection
			 1781(c) of title 38, United States Code, is amended—
				(1)by striking
			 twenty-three and inserting twenty-six; and
				(2)by striking
			 twenty-third birthday and inserting twenty-sixth
			 birthday.
				(b)Effective
			 DateThe amendments made by subsection (a) shall apply with
			 respect to medical care provided on or after the date of the enactment of this
			 Act.
			
